Case: 21-10272     Document: 00516089510         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-10272                        November 10, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Peter Whaley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:19-CR-114-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Steven Peter Whaley pleaded guilty to receipt of a visual depiction of
   a minor engaging in sexually explicit conduct, in violation of 18 U.S.C.
   § 2252(a)(2). The district court sentenced Whaley to a within-guidelines
   sentence of 240 months of imprisonment, followed by a life term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10272      Document: 00516089510           Page: 2    Date Filed: 11/10/2021




                                     No. 21-10272


   supervised release. Whaley now appeals his sentence for procedural and
   substantive reasonableness.
          First, Whaley argues that the district court erred when it applied the
   U.S.S.G. § 2G2.2(c)(1) cross-reference for causing a minor to engage in
   sexually explicit conduct for the purpose of producing a visual depiction of
   such conduct and therefore improperly calculated his guidelines range of
   imprisonment.      He contends that the Government’s evidence was
   inadequate to establish the application of the cross-reference. Because
   Whaley preserved this claim, this court reviews the district court’s
   interpretation and application of the Guidelines de novo and its factual
   findings for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
   (5th Cir. 2008). The clear error standard is deferential and “only requires a
   factual finding to be plausible in light of the record as a whole.” United States
   v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011).
          Here, the evidence at the sentencing hearing demonstrated that the
   district court plausibly found the Government proved the application of the
   § 2G2.2(c)(1) cross-reference by a preponderance of the evidence. See id.;
   United States v. Juarez, 626 F.3d 246, 251 (5th Cir. 2010). Whaley had a large
   collection of child pornography images, including images of young children.
   He had access to the young child who was identified as the victim depicted
   in the pornographic image at issue. The victim was identified by her mother
   as well as Whaley when the image was shown to him by law enforcement.
   There were other images of the child victim on Whaley’s phone that Whaley
   stored on a memory card. While there were no identification experts present
   at the sentencing hearing, the district court determined that the child victim
   in the image was “more likely than not” the child who was identified as the
   victim, as their facial and hair features were similar. The district court also
   found concerning Whaley’s previous statement that the child victim was the
   primary reason as to why he wanted to marry the child victim’s mother.



                                          2
Case: 21-10272      Document: 00516089510          Page: 3   Date Filed: 11/10/2021




                                    No. 21-10272


   Lastly, the district court determined that Whaley’s testimony at the
   sentencing hearing was “wholly incredible” and that he lied under oath.
          Furthermore, even if the district court committed a procedural error
   regarding Whaley’s sentence, the error was harmless. See United States v.
   Sanchez, 850 F.3d 767, 769 (5th Cir. 2017).
          Next, Whaley argues that his within-guidelines sentence is
   substantively unreasonable, citing the district court’s weighing of the 18
   U.S.C. § 3553(a) factors. Because Whaley argued for a shorter sentence
   during sentencing, his challenge is reviewed for an abuse of discretion. See
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020). Here, the
   district court specifically found the nature and the circumstances of
   Whaley’s offense “uniquely disturbing” and indicated that while Whaley’s
   lack of criminal history weighed in his favor, his history and characteristics
   regarding the progression of his conduct weighed against him. Furthermore,
   the record shows that the district court considered Whaley’s arguments for
   a lesser sentence but determined that the 240-month term of imprisonment
   was appropriate under the § 3553(a) factors. Whaley’s argument amounts to
   no more than a request for this court to reweigh the statutory sentencing
   factors, which it will not do. See United States v. Hernandez, 876 F.3d 161,
   167 (5th Cir. 2017). Giving due deference to the district court’s consideration
   of the § 3553(a) factors, Whaley has failed to show that the district court
   abused its discretion. See id.
          The judgment of the district court is AFFIRMED.




                                          3